DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. 2014/0111582 (“Ohashi”) in view of U.S. Patent Pub. 2019/0067748 (“Saeki”).
Claim 1
Ohashi discloses a liquid discharge head comprising: a nozzle plate provided with a nozzle hole that discharges a liquid (nozzle plate 20 with nozzles 21); a silicon substrate provided with a pressure chamber that is connected with the nozzle hole (substrate 10); a diaphragm provided on the silicon substrate (diaphragm layers 50 and 55); and a piezoelectric element that is provided on the diaphragm and that changes a volume of the pressure chamber (piezoelectric element 300), wherein: the diaphragm includes a zirconium oxide layer (zirconium oxide layer 55, paragraph [0041]); the zirconium oxide layer has (-111) preferred orientation (paragraph [0036]); and in X-ray diffraction of the diaphragm (paragraph [0036]).
Ohashi does not appear to explicitly disclose a difference between a position of (002) peak of the zirconium oxide layer and a position of (220) peak of the silicon substrate is 13.26° or more and 13.30° or less.  
Saeki discloses a diffraction peaks having a difference between the (002) and (220) peaks of about 21° (paragraph [0071]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated a difference between a position of (002) peak of the zirconium oxide layer and a position of (220) peak of the silicon substrate is 13.26° or more and 13.30° or less, for the purpose of providing improved safety characteristics (Saeki, paragraph [0071]). 

Claim 4
Ohashi in view of Saeki discloses the liquid discharge head according to claim 1, wherein the diaphragm includes only one layer as the zirconium oxide layer (Ohashi, paragraph [0034]).  

Claim 5
Ohashi in view of Saeki discloses the liquid discharge head according to claim 1, wherein the zirconium oxide layer has a thickness of 350 nm or more and 450 nm or less (Ohashi, paragraph [0034]).    

Claim 6
Ohashi in view of Saeki discloses the liquid discharge head according to claim 1, wherein the piezoelectric element includes a piezoelectric layer that contains a complex oxide having a perovskite structure and including lead, zirconium, and titanium (Ohashi, paragraph [0043]).  

Claim 7
Ohashi in view of Saeki discloses a printer comprising: the liquid discharge head according to claim 1; a transport mechanism that moves a recording medium relative to the liquid discharge head; and a control unit that controls the liquid discharge head and the transport mechanism (Ohashi, paragraph [0103]).

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. 2014/0111582 (“Ohashi”).
Claim 2
Ohashi discloses a liquid discharge head comprising: a nozzle plate provided with a nozzle hole that discharges a liquid (nozzle plate 20 with nozzles 21); a silicon substrate provided with a pressure chamber that is connected with the nozzle hole (substrate 10); a diaphragm provided on the silicon substrate (diaphragm layers 50 and 55); and28 a piezoelectric element that is provided on the diaphragm and that changes a volume of the pressure chamber (piezoelectric element 300), wherein: the diaphragm includes a zirconium oxide layer (zirconium oxide layer 55, paragraph [0041]); the zirconium oxide layer has (-111) preferred orientation (paragraph [0036]); and in X-ray diffraction of the diaphragm (paragraph [0036]).
Ohashi does not appear to explicitly disclose a difference between a position of (-211) peak of the zirconium oxide layer and a position of (220) peak of the silicon substrate is 6.47° or more and 6.54° or less.  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have difference between a position of (-211) peak of the ° or more and 6.54° or less, for the purpose of desired orientation and adhesion characteristics.

Claim 3
Ohashi discloses a liquid discharge head comprising: a nozzle plate provided with a nozzle hole that discharges a liquid (nozzle plate 20 with nozzles 21); a silicon substrate provided with a pressure chamber that is connected with the nozzle hole (substrate 10); a diaphragm provided on the silicon substrate (diaphragm layers 50 and 55); and a piezoelectric element that is provided on the diaphragm and that changes a volume of the pressure chamber (piezoelectric element 300), wherein: the diaphragm includes a zirconium oxide layer (zirconium oxide layer 55, paragraph [0041]); the zirconium oxide layer has (-111) preferred orientation (paragraph [0036]); and in X-ray diffraction of the diaphragm (paragraph [0036]).
Ohashi does not appear to explicitly disclose a full width at half maximum of (-111) peak of the zirconium oxide layer is 29 0.320° or more and 0.479° or less.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated a full width at half maximum of (-111) peak of the zirconium oxide layer is 29 0.320° or more and 0.479° or less, for the purpose of providing a stronger intensity orientation peak and stronger orientation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA S Y LIN whose telephone number is (571)270-7911.  The examiner can normally be reached on M-F 8-4, TW M,W.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ERICA S LIN/Primary Examiner, Art Unit 2853